     Case 1:19-mc-91049-WGY Document 20 Filed 06/20/19 Page 1 of 2



                      UNITED   STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS




                                           )
IN RE:   ILYA LIVIZ                        )   MISCELLANEOUS BUSINESS
                                           )     NO.: 19-91049-WGY
                                           )


                                   ORDER




     Ilya Liviz having made no timely response to the order to

show cause why he ought not be enjoined from filing further

actions, the said Ilya Liviz is hereby ENJOINED from filing any

further pleadings and from filing any additional or new claims,

cases, complaints, or other documents in this Court, except to

effect an appeal of this Order, without first obtaining written

approval of a judge of this Court by filing a written petition

seeking leave of Court to do so. The petition must be

accompanied by a copy of this Order, together with the papers

sought to be filed, and a certification under oath that there is

a good-faith basis for their filing. The certification shall

also state whether this plaintiff has filed the same or similar

papers in any other Court, and if so, identify those filings by

name and case number. The Clerk of Court shall accept the

documents, mark them received, and forward them for action on

the petition to a judge of this Court authorized to act on

matters on the Miscellaneous Business Docket of the Court. Any
       Case 1:19-mc-91049-WGY Document 20 Filed 06/20/19 Page 2 of 2



documents which are submitted for filing by the plaintiff in

violation of this Order shall not be filed or docketed by the

Clerk's Office, but shall be returned to plaintiff.

                                                By the Court,



                                                WILLIAM    G.
                                                DISTRICT    J


Date




       Copies to:
       The Honorable Patti B. Saris, Chief Judge
       Robert M.    Farrell,   Clerk of Court

       Massachusetts    Board of Bar Overseers




                                      [2]
